Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 October 2021 was considered by the examiner.
Claim Objections
Claims 7 and 16 are objected to because the limitation “the same time” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “a first photo spacer basic layer” in line 7 is unclear. The meaning is unclear because it is not clear as to whether the limitation 
In addition, the meaning of the limitation “a first photo spacer basic layer” in line 8. It is not clear as to whether the limitation refers to the same first photo spacer basic layer recited in line 5 of this claim, the same first photo spacer basic layer recited in line 7 of this claim, or whether some other first photo spacer basic layer is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the same first photo spacer basic layer recited in line 5 of this claim.
Re: claims 2-8, because they depend upon claim 1, they are likewise rejected.
Re: claim 2, the meaning of the limitation “the first photo spacer basic layer” in lines 2-3 is unclear. The meaning is unclear because it is not certain as to whether the limitation refers to the same first photo spacer basic layer recited in claim 1, line 5, or recited in claim 1, line 7, or whether some other first photo basic layer is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the first photo spacer basic layer recited in claim 1, line 5.
In addition, the meaning of the limitation “a second photo spacer basic layer” is unclear. It is not clear as to whether the limitation refers to the same second photo basic layer recited in claim 1, line 6 or whether some other second photo spacer basic layer is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the same photo spacer basic layer in claim 1, line 6.

Re: claim 3, the meaning of the limitation “first photo spacer basic layer” in lines 2-3 is unclear. It is not clear as to whether the limitation refers to the first photo spacer basic layer recited in claim 1, line 5, or claim 1, line 7, or whether some other first photo spacer basic layer is being referred to. For the purpose of examining the present application, the limitation refers to the first photo spacer basic layer in claim 1, line 5.
In addition, the meaning of the limitation “segment gaps” is unclear. It is not clear as to whether the limitation refers to the same segment gap recited in claim 1 or whether some other segment gap is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to a segment gap other than that recited in claim 1.
Re: claims 4, 5, 6, and 7, because they depend upon claim 3, they are likewise rejected.
Re: claim 4, the meaning of the limitation “a middle portion” in line 6 is unclear. It is not clear as to whether the limitation refers to the middle portion recited in line 1 of the claim or whether some other middle portion is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the middle portion recited in line 1 of the claim.

Re: claim 7, the meaning of the second instance of the limitation “a second photo spacer basic layer” is unclear. It is not clear as to whether this limitation refers to the second photo spacer basic layer of the first photo spacer, the second photo spacer, the third photo spacer or some other spacer. For the purpose of examining the present application, the limitation has been construed as referring to the second photo spacer basic layer of the third photo spacer.
Re: claim 9, the meaning of the limitation “a middle portion” in line 14 is unclear. It is not clear as to whether the limitation refers to the middle portion recited in line 9 or whether some other middle portion is being referred to. For the purpose of examining the present application, the limitation has been construed are referring to the middle portion recited in line 9.
In addition, the meaning of the limitation “a first photo spacer basic layer” recited in line 16 is unclear. The meaning is unclear as to whether the limitation refers to the first photo spacer basic layer recited in line 6 of this claim or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the first photo spacer basic layer recited in line 6 of this claim.

In addition, the meaning of the limitation “a second photo spacer basic layer” in line 20 is unclear. It is not clear as to whether the limitation refers to the second photo spacer basic layer recited in lines 6-7 of this claim, or in lines 16-17 of this claim, or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the second photo spacer basic layer recited in lines 6-7 of this claim.
In addition, the meaning of the limitation “a first photo spacer basic layer” recited in line 21 is unclear. The meaning is unclear as to whether the limitation refers to the first photo spacer basic layer recited in line 6 of this claim, in line 16 of this claim, or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the first photo spacer basic layer recited in line 6 of this claim.
In addition, the meaning of the limitation “a second photo spacer basic layer” in line 22 is unclear. It is not clear as to whether the limitation refers to the second photo spacer basic layer recited in lines 6-7 of this claim, or in lines 16-17 of this claim, or whether some other component is being referred to. For the purpose of examining the 
Re: claim 10, the meaning of the limitation “the first photo spacer basic layer” in line 8 is unclear. It is not clear as to whether the limitation refers to the first photo spacer basic layer recited in line 6 of this claim or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the same first photo spacer basic layer recited in line 6 of this claim.
In addition, the meaning of the limitation “the first photo spacer basic layer” in line 9 is unclear. It is not clear as to whether the limitation refers to the first photo spacer basic layer recited in line 6 of this claim, in line 8 of this claim, or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the first photo spacer layer recited in line 6 of this claim.
Re: claims 11-17, because they depend upon claim 10, they are likewise rejected.
Re: claim 11, the meaning of the limitation “a second photo spacer basic layer” in line 5 is unclear. It is not clear as to whether the limitation refers to the same second photo spacer basic layer recited in line 3 or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the second photo spacer basic layer recited in line 3.
Re: claim 12, because this claim depends upon claim 11, it is likewise rejected.

Re: claim 13, the meaning of the limitation “a middle portion” in line 6 is unclear. It is not clear as to whether the limitation refers to the same middle portion recited in line 1 of this claim or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the middle portion recited in claim 1.
Re: claim 14, the meaning of the limitation “the second photo spacer basic layer” is unclear. It is not clear as to whether the limitation refers to the second photo spacer basic layer of the first photo spacer or of the second photo spacer, or whether some other component is being referred to. For the purpose of examining the present application, the limitation has been interpreted as referring to the second photo spacer basic layer of the second spacer.
Re: claim 16, the meaning of the second instance of the limitation “a second photo spacer basic layer” is unclear. It is not clear as to whether this limitation refers to the second photo spacer basic layer of the first photo spacer, the second photo spacer, the third photo spacer or some other spacer. For the purpose of examining the present application, the limitation has been construed as referring to the second photo spacer basic layer of the third photo spacer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2017/0363922).
Re: claim 1, Tang discloses a first substrate 21 (Fig. 4), a first color filter 24R, a second color filter 24G, a third color filter 24B, a first photo spacer 2431, and a second photo spacer 2432, wherein the first color filter, the second color filter, and the third color filter are disposed on the first substrate (Fig. 4); and the first photo spacer and the second photo spacer form a segment gap (gap between first and second substrates disclosed in Fig. 4); wherein the first photo spacer 2431 comprises a first photo spacer basic layer 24R and a second photo spacer basic layer 24G which are stacked (Fig. 4); the second photo spacer 2432 comprises a first photo spacer basic layer 24R; wherein the first color filter and the first photo spacer basic layer are formed at a same layer 
Re: claim 10, Tang discloses a display device (Fig. 4) comprising a first substrate 21 (Fig. 4), a first color filter 24R, a second color filter 24G, a third color filter 24B, a first photo spacer 2431, and a second photo spacer 2432, wherein the first color filter, the second color filter, and the third color filter are disposed on the first substrate (Fig. 4); and the first photo spacer and the second photo spacer form a segment gap (gap between first and second substrates disclosed in Fig. 4); wherein the first photo spacer 2431 comprises a first photo spacer basic layer 24R and a second photo spacer basic layer 24G which are stacked (Fig. 4); the second photo spacer 2432 comprises a first photo spacer basic layer 24R; wherein the first color filter and the first photo spacer basic layer are formed at a same layer (Fig. 4); and the second color filter 24G and the second photo spacer basic layer 24G are formed at a same layer (Fig. 4).
Re: claims 2 and 11, Tang discloses the limitations of claims 1 and 10 respectively, and Tang further discloses that the first photo spacer 2431 also comprises a third photo spacer basic layer 24B stacked with the first photo spacer basic layer and the second photo spacer basic layer (Fig. 4); the third color filter 24B and the third photo spacer basic layer 24B are formed at a same layer (Fig. 4): and the second photo spacer 2432 also comprises a second photo spacer basic layer 24G stacked with the first photo spacer basic layer 24R (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang.
Re: claims 3 and 12, Tang discloses the limitations of claims 2 and 11 respectively, as set forth above, and while Tang does not explicitly disclose a third photo spacer, and the third photo spacer comprises a first photo spacer basic layer; and the third photo spacer forms segment gaps with the first photo spacer and the second photo spacer respectively, Tang does disclose first and second spacers 2431 and 2432 that comprise a first photo spacer basic layer 24R and that the first and second spacer forms segment gaps (Fig. 4). In addition, it has been held that the mere duplication of parts has no patentable significance unless a new and expected result is produced (MPEP § 2144.04). There is no evidence of record of any such new and unexpected results; hence, the claim limitation is the obvious duplication of a known element that yields predictable results.
Re: claims 5 and 14, Tang discloses the limitations of claims 3 and 12 respectively, and Tang further discloses that a length of the first photo spacer basic 
Re: claims 7 and 16, Tang discloses the limitations of claims 3 and 12 respectively, and Tang further discloses that a photo spacer 2431, 2342 comprises a second photo spacer basic layer 24G and the second photo spacer basic layer can be formed at a same time when the second color filter 24G is formed (capability disclosed in Fig. 4). While Tang does not explicitly disclose the presence of a third photo spacer, Tang does teach the presence of multiple photo spacers. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record of any such new and unexpected results; hence, the claim limitation is the obvious duplication of a known element that yields predictable results.
Claims 4, 6, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Waratani (US 2013/0016317) and Wu (US 2012/0194933).
Re: claims 4 and 13, Tang discloses the limitations of claims 3 and 12 respectively; however, Tang does not explicitly disclose that a middle portion of the third photo spacer basic layer of the first photo spacer is protruding out of two sides, and the middle portion respectively forms step structures with the two sides; a length of the first photo spacer basic layer of the first photo spacer is equal to that of the second photo spacer basic layer of the first photo spacer, and the length of the first photo spacer basic layer of the first photo spacer is smaller than that of a middle portion of the third photo spacer basic layer of the first photo spacer.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a middle portion of the third photo spacer basic layer of the first photo spacer be protruding out of two sides, and the middle portion respectively form step structures with the two sides; and the length of the first photo spacer basic layer of the first photo spacer be smaller than that of a middle portion of the third photo spacer basic layer of the first photo spacer, as disclosed by Waratani, in the device disclosed by Tang for the purpose of simplifying the manufacturing process by forming the third photo spacer basic layer in the same step as the color filter.
Wu discloses that a length of the first photo spacer basic layer 24a of the first photo spacer 24 is equal to that of the second photo spacer basic layer 24b of the first photo spacer (Fig. 2F).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a length of the first photo spacer basic layer of the first photo spacer be equal to that of the second photo spacer basic layer of the first photo spacer, as disclosed by Wu, in the device disclosed by Tang for 
Re: claims 6 and 15, Tang discloses the limitations of claims 3 and 12 respectively; however, Tang does not disclose that a middle portion of the second photo spacer basic layer of the second photo spacer is protruding out of two sides, and the middle portion respectively forms step structures with the two sides; and a length of the first photo spacer basic layer of the second photo spacer is equal to that of the middle portion of the second photo spacer basic layer.
Waratani discloses that a middle portion of the third photo spacer basic layer 14R, 10R of the second photo spacer 4 is protruding out of two sides (Fig. 8), and the middle portion respectively forms step structures with the two sides (Fig. 8).  While Waratani does not explicitly disclose that the second photo spacer basic layer is protruding out of two sides, Waratani does disclose the environment and teaching that a photo spacer basic layer protrudes out of two side. Hence, the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a middle portion of the second photo spacer basic layer of the first photo spacer be protruding out of two sides, and the middle portion respectively form step structures with the two sides, as disclosed by Waratani, in the device disclosed by Tang for the purpose of simplifying the manufacturing process by forming the third photo spacer basic layer in the same step as the color filter.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a length of the first photo spacer basic layer of the second photo spacer be equal to that of the middle portion of the second photo spacer basic layer, as disclosed by Wu, in the device disclosed by Tang for the purpose of optimizing the aperture size of the pixel to improve the brightness of the displayed images.
Re: claim 9, Tang discloses a first substrate 21, a first color filter 24R, a second color filter 24G, a third color filter 24B, a first photo spacer 2431; a second photo spacer 2432; wherein the first color filter, the second color filter, and the third color filter are disposed on the first substrate (Fig. 4); and the first photo spacer and the second photo spacer form segment gaps (Fig. 4); wherein the first photo spacer 2431 comprises a first photo spacer basic layer 24R, a second photo spacer basic layer 24G, and a third photo spacer basic layer 24B which are stacked (Fig. 4); the second photo spacer 2432 comprises a first photo spacer basic layer 24R and a second photo spacer basic layer 24G which are stacked (Fig. 4); wherein the first color filter and the first photo spacer basic layer are formed at a same layer (Fig. 4); the second color filter and the second photo spacer basic layer are formed at a same layer (Fig. 4); the third color filter and the third photo spacer basic layer are formed at a same layer (Fig. 4); the second photo spacer 2432 comprises a first photo spacer basic layer 24R stacked with a second photo spacer basic layer 24G (Fig. 4);

Tang does not explicitly disclose a middle portion of the third photo spacer basic layer of the first photo spacer is protruding out of two sides, and the middle portion respectively forms step structures with the two sides; a length of the first photo spacer basic layer of the first photo spacer is equal to that of the second photo spacer basic layer of the first photo spacer; and the length of the first photo spacer basic layer of the first photo spacer is smaller than that of a middle portion of the third photo spacer basic layer of the first photo spacer; a length of the first photo spacer basic layer of the second photo spacer is greater than that of the second photo spacer basic layer; the display panel also comprises a black matrix, and the black matrix is disposed on the first substrate; and the first photo spacer, the second photo spacer and the third photo spacer are respectively formed on the black matrix.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a middle portion of the third photo spacer basic layer of the first photo spacer be protruding out of two sides, and the middle portion respectively form step structures with the two sides; and the length of the first photo spacer basic layer of the first photo spacer be smaller than that of a middle portion of the third photo spacer basic layer of the first photo spacer, as disclosed by Waratani, in the device disclosed by Tang for the purpose of simplifying the manufacturing process by forming the third photo spacer basic layer in the same step as the color filter.
Wu discloses that a length of the first photo spacer basic layer 24a of the first photo spacer 24 is equal to that of the second photo spacer basic layer 24b of the first photo spacer (Fig. 2F); and that the black matrix is disposed on the first substrate 21 (Fig. 2F); and the first photo spacer (Fig. 2F, left instance of spacer 24) and the second photo spacer (Fig. 2F, right instance of spacer 24) are formed on the black matrix respectively (formation disclosed in Fig. 2F).
.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Wu.
Re: claims 8 and 17, Tang discloses the limitations of claims 1 and 10 respectively; however, Tang does not explicitly disclose a black matrix, and that the black matrix is disposed on the first substrate; and the first photo spacer and the second photo spacer are formed on the black matrix respectively.
Wu discloses a black matrix 22, and that the black matrix is disposed on the first substrate 21 (Fig. 2F); and the first photo spacer (Fig. 2F, left instance of spacer 24) and the second photo spacer (Fig. 2F, right instance of spacer 24) are formed on the black matrix respectively (formation disclosed in Fig. 2F).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a black matrix, and that the black matrix be disposed on the first substrate; and the first photo spacer and the second photo spacer be formed on the black matrix respectively, as disclosed by Wu, in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871